Citation Nr: 0825250	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for schizophrenia.  The case was certified to the 
Board by the Roanoke, Virginia, RO.


FINDINGS OF FACT
 
1.  A November 1977 rating decision declined to reopen a 
claim that denied service connection for schizophrenia.  The 
veteran did not appeal. 
 
2.  The evidence received since the November 1977 
administrative decision includes official service department 
records that existed prior to the November 1977 decision but 
were not associated with the claims file at the time of the 
decision.
 
3.  Competent evidence shows that the veteran's currently 
diagnosed schizophrenia is not causally related to his active 
military service, nor was it manifested to a compensable 
degree within one year following discharge from service.
 
 
CONCLUSIONS OF LAW
 
1.  The evidence received since the November 1977 
administrative decision that denied reopening the claim of 
entitlement to service connection for schizophrenia is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2007).
 
2.  Schizophrenia was not incurred or aggravated while on 
active duty, and a psychosis may not be presumed to have so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
the appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in July 2004 and October 2005 of the information and evidence 
needed to substantiate and complete the claim.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran was provided appropriate information and 
evidence necessary to reopen the claim of entitlement to 
service connection for schizophrenia.  The veteran has been 
adequately informed of the specific basis for the prior 
denial of his claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  With respect to claims to reopen, VA must both 
notify a claimant of the evidence and information that is 
both necessary to reopen the claim and to establish 
entitlement to the underlying claim for the benefit that is 
being sought.   Id.  The RO provided this information in an 
October 2005 correspondence.  The RO considered the veteran's 
claim on the merits in an October 2007 supplemental statement 
of the case, and the veteran offered argument regarding 
entitlement to service connection.  Therefore, as the Board 
finds the claim is reopened, it can also consider the claim 
on the merits, since the veteran has fully participated in 
the adjudication of the claim.
 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question for the claim 
on appeal.  Specifically, VA did not inform the veteran of 
how disability evaluations and effective dates are assigned 
until March 2006, i.e., after the rating decision.  While the 
veteran may not have received full notice prior to the 
initial decision, after notice was provided, the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated 
most recently in the October 2007 supplemental statement of 
the case.  The record shows that any prejudice that failure 
caused was also harmless as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, and thus any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording a VA examination.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication. 
 
Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
records, VA medical records, and private medical records.  
Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
New and Material Evidence
 
A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  If a claim has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).
 
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.
 
Despite the requirement that evidence must be new and 
material, if at any time after VA issues a decision on a 
claim, VA receives or associates with the claims file 
relevant official service department records that existed 
prior to the decision and had not been associated with the 
claims file when VA first decided the claim, VA will reopen 
the case to reconsider the claim.  38 C.F.R. § 3.156(c).
 
The veteran claimed in an October 1975 statement that the 
onset of his schizophrenia occurred during service due to his 
excessive drug use while stationed abroad.  The RO denied the 
veteran's initial claim for service connection for 
schizophrenia in a November 1975 rating decision.  In the 
rating decision, the RO found that the veteran's service 
medical records were completely silent for any drug abuse, 
addiction, or treatment.  The veteran did not appeal.  Hence, 
the November 1975 rating decision is final.
 
The veteran submitted a request to reopen his claim of 
entitlement to service connection for schizophrenia in 
October 1977.  That was denied in a November 1977 rating 
decision because of lack of new and material evidence.  The 
veteran did not appeal, and that decision is final.
 
The veteran submitted an additional request to reopen his 
claim for entitlement to service connection for schizophrenia 
in June 2004.  The additional evidence now associated with 
the veteran's claims file includes service personnel records 
not previously associated with the file, VA medical records, 
personal statements, lay statements, and a VA examination.  
The service medical records revealed a history of behavioral 
problems in the military and an in-service diagnosis of a 
"passive-aggressive personality" disorder by a military 
psychiatrist.  See November 1970 Psychiatric Evaluation.  As 
these are relevant service department records that were not 
previously associated with the claims file, the Board finds 
this additional evidence is sufficient to reopen the claim.  
See 38 C.F.R. § 3.156(c).
 
Thus, relevant service department records have been submitted 
and the claim is reopened.
 
Service Connection
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.  The absence of any one 
element will result in the denial of service connection. 
 Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Service 
connection may also be warranted for any disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the injury was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96 (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).
 
Schizophrenia (psychosis), if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
After reviewing the record, the Board finds that entitlement 
to service connection has not been established.  The veteran 
was diagnosed with a passive-aggressive personality while in-
service; however, the psychiatrist specifically opined that 
there was "no evidence of psychosis."  See November 1970 
psychiatric evaluation.  The veteran was first diagnosed with 
schizophrenia in March 1973 at a VA Medical Center, a little 
over two years after separation.  The veteran insists he was 
first diagnosed with schizophrenia while in the military, but 
there is no competent evidence to corroborate his 
assertions.  
 
His VA medical records from November 2003 through October 
2005 state that he was diagnosed with schizophrenia while he 
served in the military, but these statements were merely a 
recitation of the veteran's claim and will not serve as 
competent evidence.  His service records do not indicate any 
diagnosis of schizophrenia; in fact, they specifically state 
that he did not have psychosis.  See November 1970 
psychiatric evaluation.  He was hospitalized in March 1973 
for a period of approximately three months.  See June 1973 VA 
Hospital Summary.  Upon his release, the doctor noted the 
veteran had achieved complete remission from his psychosis.
 
The record shows that within the time following his discharge 
from the hospital in 1973 and his most recent exam of record 
in August 2007, the veteran has struggled with 
schizophrenia.  The veteran certainly has a current 
disability.  The evidence, however, fails to show a  nexus 
between service and any current psychosis.  Indeed, the 
August 2007 VA examiner specifically found that the veteran's 
current psychiatric disorder was not manifested in service, 
and that there is no evidence that it was compensably 
disabling within one year of separation from active duty.
 
The appellant's family and former co-soldiers have submitted 
many lay statements stating that the veteran abused a variety 
of mind-altering drugs during active duty service and 
returned from his period of service as a changed man.  The 
veteran has also been very forthcoming about his extensive 
drug use from the beginning of his psychiatric treatment.  
While this evidence is credible, entitlement to service 
connection for a disability due to in-service drug abuse is 
precluded as a matter of law.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.1(n), 3.301(d) (2007).  
Moreover, the August 2007 examiner found no evidence that a 
"current psychiatric disorder was manifested during the 
veteran's active duty military service."  There is no 
competent medical evidence to the contrary.  When a competent 
medical expert offers an opinion, the Board is not free to 
substitute its own judgment for that of such an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Although the lay assertions from the veteran, his family, and 
former co-workers have been considered, they do not outweigh 
the medical evidence of record, which shows that the 
appellant's schizophrenia is unrelated to service.
 
Moreover, the medical evidence fails to show that the veteran 
suffered from schizophrenia within one year after his 
discharge from service, and continuity of symptomatology has 
not been sufficiently demonstrated.  Schizophrenia was never 
noted during service, as required to show continuity of 
symptomatology.  Therefore, service connection is not 
warranted on a presumptive basis or on the basis of 
chronicity.
 
Consequently, the preponderance of the evidence is against 
the veteran's claim.  The appeal is denied.
 
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 



ORDER
 
New and material evidence having been received, the claim of 
entitlement to service connection for schizophrenia is 
reopened.
 
Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


